Case 1:20-cv-00067-JPW-KM Document 53 Filed 05/08/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Stacey L. Schmader, Leticia O’Dell, Chad
Nicholson, Kai Huschke, Markie Miller,
Michelle Sanborn, Malinda Clatterbuck,

Crystal Jankowski, Civil Action

Plaintiffs, No. 1:20-cv-00067-JPW-MCC

)

)

)

)

)

)

)

Vv. )
)
Thomas Alan Linzey, in his Individual and)
Official Capacities; Tammy Belinsky, in her }
Individual and Official Capacities; Fred )
Walls, in his Individual and Official )
Capacities; Edward Wells, in his Individual )
and Official Capacities; Community )
Environmental Legal Defense )
Fund and the Center for Democratic and +)
Environmental Rights; )
)

)

)

Defendants.

 

PLAINTIFFS’ MOTION TO REMOVE DEFENDANTS FROM CELDF POSITIONS
AND FOR NULLIFICATION OF BRANNEN EMPLOYMENT CONTRACT

Stacey L. Schmader, Leticia O’Dell, Chad Nicholson, Kai Huschke, Markie Miller,
Michelle Sanborn, Malinda Clatterbuck, and Crystal Jankowski (“Plaintiffs”), by and through
their attorneys, hereby move this Court to use its injunctive powers to immediately and
‘permanently terminate Defendants Thomas Linzey, Tammy Belinsky, Fred Walls, and Edward
Wells, and Merrily Mazza as a person working in concert with Defendants, from all positions
and capacities held with the Community Environmental Legal Defense Fund (CELDF).

In support of their Motion, Plaintiffs aver the following facts:

 

 
Case 1:20-cv-00067-JPW-KM Document 53 Filed 05/08/20 Page 2 of 7

1. Defendant Thomas Linzey resigned as CELDF’s Executive Director on April 9, 2019, but
was rehired as Executive Director of CELDF on December 1, 2019 for the explicit purpose of
implementing the dissolution and liquidation of CELDF as a nonprofit corporation.

2. Similarly, on November 21, 2019 attorney Dan Brannen agreed to serve both as
CELDPF’s Executive Director and as its Managing Attorney “through the process of dissolving
CELDF.” Ex. A, Executive Director and Managing Attorney Agreement, Nov. 21 2019.

3. Dan Brennan resigned as Executive Director on December 1, 2019, but stayed on the
payroll as Managing Attorney. Ex. B, Board Meeting Minutes, Dec. 1, 2019.

4. After November 21, 2019, both Daniel Brannen’s and Defendant Linzey’s employment
relationships with CELDF continued for the sole purpose of assisting in dissolving CELDF.

5. On February 20, 2020, Plaintiffs and Defendants entered an agreement to fully resolve all
matters at issue in this litigation. The agreed terms and conditions were reduced to a writing, a
copy of which is in the possession of Defendants.

6. Settlement is conditioned upon CELDF’s continvied existence and a cessation of
dissolution proceedings; further activities aimed at the dissolution and liquidation of CELDF
violate the spirit and letter of the agreement to settle, and as a consequence of the settlement
agreement both persons hired solely for the purpose of effecting dissolution were constructively
terminated as of February 20, 2020.

7, But seven days after agreeing in principle to written terms and conditions of settlement
on February 20, 2020, Defendants Belinsky, Walls, and Wells, along with non-Defendant
Merrily Mazza, secretly voted on or about February 27, 2020 in their official capacities with
CELDF to pass a clandestine resolution creating a “Contract Amendment - Managing Attorney”

with Daniel Brannen. This new agreement asserts that the Board mistakenly omitted in

 
Case 1:20-cv-00067-JPW-KM Document 53 Filed 05/08/20 Page 3 of 7

November 2019 to award a contract with a certain terminus date to Daniel Brannen as CELDF’s
Managing Attorney, and to remedy this situation, Defendants acted to extend Brannen’s
employment contract to December 31, 2020. Ex. C, Brannen Contract Amendment, Mar. 10,
2020.

8. All Defendants, including Defendant Linzey, along with Mazza, then executed the
Contract Amendment on or about March 20, 2020.

9, This Contract Amendment alters Brannens’ payment from an hourly wage due only for
the hours worked to a yearly salary with no billable hour or work-product requirements and adds
a condition that if CELDF does not renew Brannen’s contract after December 31, 2020, then
Brannen automatically must be paid by CELDF in an amount equal to three months’ severance
pay. Ax C.

10. No new consideration was given to CELDF in exchange for the Contract Amendment,
despite it obligating CELDF to pay Brannen substantially more compensation and alleviating
Brannen of his obligation to perform work in exchange for receiving this payment.

11. Extending Brannen’s contract for 10 remaining months in 2020, plus the added penalty of
3 months’ pay as severance, imposes a total $70,417.00 ($54,167.00 + $16,250.00) surprise
economic burden upon CELDF, courtesy of the departing Defendants. Defendants failed to
disclose to Plaintiffs or their counsel any intent to impose this new burden on or prior to the
February 20, 2020 settlement mediation, nor have Defendants given notice at any time since.

12. Plaintiffs first learned of this post-settlement contract on April 17, 2020 when it was
transmitted via email by Daniel Brannen to Plaintiffs’ counsel. Ex. D, Brannen email to Koller,

April 17, 2020.

 
Case 1:20-cv-00067-JPW-KM Document 53 Filed 05/08/20 Page 4 of 7

13. This was also the first notice given to CELDF's Secretary and Treasurer, Plaintiff Stacey
Schmader, whose official responsibilities include maintenance and administration of contracts
for CELDF.

14. Since November, 2019, Plaintiff Schmader has been given no notification of Board
meetings, despite her official capacity as Secretary and Treasurer of the corporation, with
responsibility for attending and maintaining records of Board meetings and carrying out various
acts ordered by the Board in the meetings.

15, Without her necessary presence, the purported acts the Board has taken formally during
this time are null and void and thus Brannen’s contract had no legal effect.

16. Additionally, Defendants’ collective act of binding CELDF to the Contract Amendment
was ultra vires because the Defendants’ lacked the authority as CELDF Board members and its
Executive Director, respectively, to obligate CELDF to a $70,000 debt for no consideration and
to allow for extended services that run counter to the stated purpose of the settlement agreement.

17. Following achievement of the February 20, 2020 tentative settlement, the Plaintiffs had
every right to expect that Daniel Brannen’s employment with CELDF was terminated. The terms
of settlement include no reference to the continued employment of Daniel Brannen, who had
been retained on the payroll according to corporate records solely to assist in dissolution of the
corporation.

18, Defendants, knowing that the interim settlement agreement terminated Brannen’s existing
employment, saddled CELDF with a $70,000.00 obligation only inadvertently disclosed to

Plaintiffs nearly two months later.

 

 
Case 1:20-cv-00067-JPW-KM Document 53 Filed 05/08/20 Page 5 of 7

19, Defendants Board members acted as directors of a Pennsylvania nonprofit corporation
when they extended Brannen’s contract. Their act of extending the contract comprises a
violation of their responsibilities as fiduciaries of CELDF:
(a) A director of a nonprofit corporation shall stand in a fiduciary relation to the
corporation and shall perform his duties as a director, including his duties as a
member of any committee of the board upon which he may serve, in good faith, in
a manner he reasonably believes to be in the best interests of the corporation and
with such care, including reasonable inquiry, skill and diligence, as a person of
ordinary prudence would use under similar circumstances.

15 Pa. C.8. § 5712 (emphasis added).

20, Defendants Board members were obliged to avoid engaging in conduct that a person of
ordinary prudence would find to be against the best interests of CELDF.

21. Defendants Board members can be held personally liable for breaching or failing to
perform according to this standard of care, when this breach or failure amounts to “willful
misconduct, or recklessness,” Pa. C. 8. § 5713(a).

22, Defendants Board members and Merrily Mazza willfully misconducted themselves and
violated their fiduciary responsibility of good faith when on February 27, 2020, they secretly
created the Brannen Contract Amendment and proceeded later to execute it. Defendants Board
members knew or should have known that just 7 days before they created the contract, they had
agreed to settle a federal lawsuit over CELDF and that Brannen’s employment relationship was
terminated by the cancellation of the plan to dissolve the corporation.

23, Defendants and Mazza further knew or should have known that the alteration and
extension of Brannen’s contract in secret was without justification and comprised an undisclosed
and unexpected new financial burden for CELDF. See 15 Pa. C.S. § 5712(b). And they knew or

should have known that their creation and execution of the Contract Amendment was an

intentional and calculating move in extreme bad faith to saddle CELDF with an unwanted

 
Case 1:20-cv-00067-JPW-KM Document 53 Filed 05/08/20 Page 6 of 7

$70,417.00 burden, wasting the assets of the corporation that the Defendants have actively
undertaken to destroy for months.

24, Defendants have willfully and intentionally increased legal liabilities for CELDF that
complicate Plaintiffs’ ability to fulfill the terms and conditions of settlement of this lawsuit.

25, Defendants and Mazza, working in concert with Defendants, have seriously abused their
continuing control over CELDF’s corporate decision making and are waging a deliberate
campaign to mismanage and sabotage CELDF. In so doing, they have forfeited any further
privilege or right to hold positions of trust with CELDF.

26. Because the Defendants have continually refused to turn over minutes of Board meetings
and documents reflecting actions taken by the Board and Defendant Linzey as Executive
Director since at least mid-November, it is probable and foreseeable that other disreputable
actions have been committed or undertaken by Defendants with the aim of wasting CELDF’s
assets and debilitating its business relationships as they tardily exit.

27, According to CELDF bylaws, if the Executive Director position is empty, it falls to the
Secretary-Treasure, Plaintiff Schmader, to appoint replacement board members. Hence if the
Court removes Defendants Board members, CELDF will expeditiously receive new Board

governance.

RELIEF REQUESTED
Wherefore, Plaintiffs respectfully request that this Honorable Court:
A. Immediately and permanently sever and terminate all Defendants from the Board and
Executive Director position, respectively, at CELDF;
B. Find and declare that the Brannen Contract Amendment is void ab initio and of no legal

effect:

 

 
Case 1:20-cv-00067-JPW-KM Document 53 Filed 05/08/20 Page 7 of 7

C. Find and declare that Daniel Brannen’s contract of employment expired on February 20,

2020 when Defendants terminated their actions to dissolve CELDE.

D, Require Defendants to pay Plaintiffs’ attorney fees and costs for the bringing and

prosecution of this Motion;.

E, Grant such other and further relief as this Court may deem to be necessary, just, and

proper.

Dated: May 8, 2020

Respectfully submytt

  
   

 

David M. Koller, Esq

Koller Law

2043 Locust Street, Suite 1B

Philadelphia, PA 19103

Phone 215-545-8917

Fax 215-575-0826

davidk@phillyhometownlawyer.com
{s/_Kira A. Kelley

Kira A. Kelley, Esq

Altorney at Law

21B Acine Street

Windsor VT, 05089

802-683-4086

kakelley436@gmail.com

fs/_Terry J. Lodge
Terry J. Lodge, Esq.
316 N. Michigan St., Ste. 520
Toledo, OH 43604
(419) 205-7084
tjlodge50@yahoo.com

Co-counsel for Plaintiffs

 
